This is a case for the construction of a restrictive clause as to resuming business within a certain area. The clause in the contract reads as follows: "The party of the first part is not to open a similar business or work for anybody in a similar business within the radius of ten city blocks for five years, east, west, north or south." *Page 204 
The principle involved in this case was decided in Messinger
v. Fransblau, 118 Atl. Rep. 260. I, myself, filed an opinion in a case very similar to this in Tsangas v. Broogos, 95 N.J. Eq. 499.
There is a slight variation in the wording of these restrictions, "ten city blocks" and "area of ten city blocks," and in the instant case, "within a radius of ten city blocks, north, east, south and west." I do not think that the word "radius," coupled with "north, south, east and west," changes the situation, which has been decided in the other cases. Moreover, there is another reason why this injunction should be denied. The business that was sold was in Newark; the business that the defendant reopened was in Irvington. Irvington is not a city but a town, and how can one measure in the town of Irvington any distance by city blocks?
I shall therefore deny the motion for the injunction.